            Case 3:19-cv-01785-VLB Document 17 Filed 01/21/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


                                                  :
CAMERON L. ATKINSON,                              :   CIV. NO. 3:19cv01785 (VLB)
                                                  :
          Plaintiff,                              :
                                                  :
v.                                                :
                                                  :
FACEBOOK, INC.,                                   :
MARK ZUCKERBERG,                                  :
                                                  :
                                                  :
          Defendants.                             :   JANUARY 21, 2020
                                                  :

                       DEFENDANTS’ MOTION TO DISMISS OR TRANSFER

          Pursuant to Fed. R. Civ. P. 12(b)(6), the Defendants hereby move to dismiss

this action with prejudice. Alternatively, the Defendants move that this Court

transfer this action to the Northern District of California. In support of this

Motion, the Defendants have submitted their Memorandum of Law and

Declaration of Nicholas Wong with attached Exhibits A-D. For the reasons

Defendants articulate in their Memorandum of Law, the Court should dismiss this

action with prejudice.

                                 THE DEFENDANTS, FACEBOOK, INC. AND MARK
                                 ZUCKERBERG

                          By:    /s/ Gary S. Klein
                                 Gary S. Klein (ct09827)
                                 Carmody Torrance Sandak & Hennessey LLP
                                 707 Summer Street, 3rd Floor
                                 Stamford, CT 06901-1026
                                 Tel: (203) 252-2696
                                 Fax: (203) 325-8608
                                 gklein@carmodylaw.com
                                 Their Attorneys


ORAL ARGUMENT REQUESTED
1368546
          Case 3:19-cv-01785-VLB Document 17 Filed 01/21/20 Page 2 of 3



                         Paven Malhotra (Pending Admission Pro Hac Vice)
                         pmalhotra@keker.com
                         Nicholas Green (Pending Admission Pro Hac Vice)
                         ngreen@keker.com
                         Keker, Van Nest & Peters, LLP
                         633 Battery Street
                         San Francisco, California 94111
                         Tel: 415 391 5400
                         Fax: 415 397 7188
                         Their Attorneys




1368546                                2
            Case 3:19-cv-01785-VLB Document 17 Filed 01/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

          I hereby certify that on January 21, 2020 I filed a copy of the foregoing

electronically and served a copy of the foregoing by mail on anyone unable to

accept electronic filing. The Court’s electronic filing system will send notice of

this filing by e-mail to all parties. Parties may access this filing through the

court’s CM/ECF System.


                                                 /s/ Gary S. Klein
                                                 Gary S. Klein




1368546                                      3
